Citation Nr: 9918914	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  97-20 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a respiratory condition including sleep apnea.  

2.  Entitlement to a total compensation rating based on 
individual unemployability.  

3.  Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to May 1970.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Topeka, Kansas. 


FINDINGS OF FACT

1.  There is no competent evidence linking a current 
disability to treatment received through a VA facility.  

2.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment which 
are consistent with the veteran's educational background and 
occupational experience.

3.  The medication which the veteran uses for his service 
connected skin disorder of the feet does not stain his outer 
garments.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for a respiratory condition including 
sleep apnea is not well grounded.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (1998).

2.  The criteria for entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§  3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(1998).

3.  The criteria for payment of a clothing allowance are not 
met.  38 U.S.C.A. § 1162 (West 1991 & Supp. l998); 38 C.F.R. 
§ 3.810 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compensation for a Respiratory Condition under 
38 U.S.C.A. § 1151 

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub 
nom. Gardner v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993), aff'd, 
Brown v. Gardner, ___ U.S. ___, 115 S. Ct. 552 (1994), the 
United States Court of Appeals for Veterans Claims (formerly 
United States Court of Veterans Appeals) (Court) invalidated 
the provisions of 38 C.F.R. § 3.358(c)(3).  The Court held 
that 38 C.F.R. § 3.358(c)(3) was inconsistent with the plain 
meaning of 38 U.S.C.A. § 1151 [formerly § 351], and that the 
regulation exceeded the VA's authority.  VA appealed the 
Court's holding to the United States Court of Appeals for the 
Federal Circuit, Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993).  Subsequently, the Gardner decision was affirmed by 
the United States Court of Appeals for the Federal Circuit in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and was 
subsequently appealed to the United States Supreme Court.

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court of Veterans 
Appeals and the Court of Appeals. Brown v. Gardner, 115 S.Ct. 
552 (1994).  In its decision, the Supreme Court held that 
VA's interpretation of 38 U.S.C.A. § 1151 as encompassing 
only additional disability resulting from VA negligence or 
from accidents during treatment was unduly narrow.  The 
Supreme Court found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  The 
Supreme Court further found that the then implementing 
regulation, 38 C.F.R. § 3.358(c)(3), was not consistent with 
the plain language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See, 
Gardner, 115 S.Ct. 552, 556 n.3 (1994).  In that regard, the 
Supreme Court found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA medical treatment and additional disability, but that not 
every additional disability is compensable.

VA then promulgated an interim final rule, which provided for 
compensation under 38 U.S.C.A. § 1151, payable for additional 
disability resulting from VA medical or surgical treatment 
except for "necessary consequences" of such treatment, 
defined as consequences which were certain to result or were 
intended to result from the treatment.  60 Fed. Reg. 14223 
(1995) (to be codified at 38 C.F.R. § 3.358).

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provided that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provided that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries. 38 C.F.R. § 3.358(c)(3) provided that 
"[c]ompensation will not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation was 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of PL 104-204.  The purposes of the amendment 
was, in effect, to overrule the Supreme Court's decision in 
the Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151.  In pertinent 
part, § 1151 was amended as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or
(B) an event not reasonably foreseeable.

However, effective January 8, 1999, VA rescinded its 
amendments to the regulations regarding implementation of the 
revised 38 U.S.C.A. § 1151.  The purpose of VA's action in 
this regard was to address pending litigation concerning 
whether the promulgation of such amendments should have been 
established by notice and comment rulemaking.  Accordingly, 
these amendments are no longer in effect, and have no 
application in the Board's review of this case.

The initial inquiry, however, in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim; that is, one that is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If he has not presented a well-
grounded claim, his appeal must fail.  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence; a mere allegation is not sufficient.  Trick v. 
Derwinski, 2 Vet. App. 609 (1992).  In cases which the 
determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, following a review of all of the 
evidence the Board finds that the veteran's claim is not 
substantiated by competent evidence, and as such it fails to 
meet the threshold requirement.  

The veteran seeks compensation under 38 U.S.C.A. § 1151 for a 
respiratory condition that he attributes to treatment 
received through a VA facility.  The veteran contends in this 
respect, that, beginning in November 1996, he was seen on a 
number of occasions with flu like symptoms, that he received 
ineffective treatment, and that, as a result, he now suffers 
from a severe lung condition.  

Although medical evidence associated with the claims file 
reflects a history of treatment on a number of occasions 
associated with respiratory complaints, there is no competent 
medical evidence that treatment received through a VA 
facility was the cause of any disorder for which the veteran 
seeks compensation.  A January 1997 entry reflects, for 
instance, a diagnosis of chronic obstructive pulmonary 
disease, and a June 1997 entry reflects an assessment of 
severe sleep apnea.  However, the claims file does not 
contain the opinion of a medical practitioner or other 
competent evidence to suggest that the veteran's disorders 
were made worse by treatment provided through the VA.  A May 
1997 medical opinion, moreover, reflects a conclusion, based 
upon a review of the records of treatment, that the veteran's 
treatment "does not appear to have resulted in additional 
disability."  Without competent medical evidence linking a 
current disability to treatment, the veteran's claim for 
compensation is not well grounded.  

II.  Individual Unemployability

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be impairment which 
prevents the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

In the present case, the veteran has three service-connected 
disabilities:  a skin disorder, currently rated 30 percent 
disabling, and right fifth finger amputation, current rated 
as 10 percent disabling, and tension headaches, currently 
evaluated as noncompensable.  Therefore, the requirements of 
38 C.F.R. § 4.16(a) have not been met.  

Moreover, based on a review of the evidence, the Board is 
unable to find any basis for a finding of unemployability 
under 38 C.F.R. § 4.16(b) because the evidence associated 
with the claims file reveals that the veteran's service-
connected disabilities do not preclude substantially gainful 
employment.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  
Treatment records do not reflect ongoing treatment for the 
veteran's service connected disabilities and offer no basis 
to conclude that the veteran's disabilities result in some 
unique limitation that render the schedular evaluations 
impracticable.  

The veteran is in receipt of Social Security Disability and a 
December 1997 entry in treatment records reflects that the 
veteran suffers from a number of disabilities that render him 
incapable of gainful employment.  However, the February 1997 
Social Security Administration decision which granted the 
veteran disability benefits reflects consideration of a 
number of these disabilities, including degenerative joint 
disease, carpal tunnel syndrome, obesity, and depression, but 
does not make reference to the disabilities for which service 
connection is in effect.  Although the December 1997 
examination report reflects a number of assessments that 
include hammertoe nails associated with hyperhidrosis of both 
feet, that opinion also contains a number of other 
assessments and does not suggest that a skin disorder of the 
feet renders the unable to pursue gainful employment. 

The Board finds that the clear preponderance of the evidence 
weighs against entitlement to a total rating based on 
individual unemployability due to service-connected 
disability.  Consideration of the evidence in view of the 
provisions of 38 U.S.C.A. § 5107(b) does not otherwise 
provide a basis for a favorable determination.

III.  Clothing Allowance

An annual clothing allowance is payable to a veteran who uses 
medication which a physician has prescribed for a skin 
condition due to a service-connected disability, if the 
Secretary determines that the medication causes irreparable 
damage to the veteran's outer garments.  38 U.S.C.A. § 1162; 
38 C.F.R. § 3.810.  The veteran maintains that a service-
connected skin condition of his feet requires use of a cream 
that permanently stains his socks.  Even assuming that the 
veteran's socks constitute outer garments, an October 1997 
report of contact reflects information from a VA pharmacist 
and from Bayer Corporation's pharmaceutical division that the 
cream which the veteran uses is water soluble and will not 
stain.  Although the veteran has provided contrary testimony 
and showed shocks with apparent stains at a personnel 
hearing, the Board finds more probative of the issue that 
information obtained through the VA's pharmacist and the 
manufacturer's pharmaceutical division.  It would appear, 
therefore, that the medication which the veteran uses for his 
service connected skin disorder of the feet does not stain 
the veteran's outer garments. 

As to the veteran's shoes, there is no evidence to support a 
finding that the treatment in question has accelerated the 
normal wear and tear process.  That is, the veteran has 
presented no evidence, other than his statements and 
testimony, to show that a topical medication has resulted in 
any stain or other damage to his shoes.    

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a clothing allowance must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
respiratory condition including sleep apnea is denied.

Entitlement to a total evaluation based upon individual 
unemployability.

Entitlement to a clothing allowance is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

